 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
 8                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 9

10   BRENDA M. JOHNSON,                               CASE NO. C19-5316 BHS

                             Plaintiff,               ORDER DISMISSING AMENDED
11
            v.                                        COMPLAINT AND GRANTING
12                                                    PLAINTIFF LEAVE TO AMEND
     CATHOLIC COMMUNITY
     SERVICES, et al.,
13
                             Defendants.
14

15
            This matter comes before the Court on Plaintiff Brenda Johnson’s (“Johnson”)
16
     amended complaint. Dkt. 8.
17
            On April 19, 2019, Johnson filed a motion for leave to proceed in forma pauperis
18
     and a proposed complaint. Dkts. 1, 1-1. On May 13, 2019, Magistrate Judge Creatura
19
     granted the motion and recommended a review of the complaint before service. Dkt. 5.
20
     Johnson alleges that Defendants Catholic Community Services (“CCS”) and Nativity
21
     House violated her civil rights and discriminated against her on the basis of a housing
22


     ORDER - 1
 1   decision. Dkt. 6. Based on the attachments to Johnson’s complaint, it appears that CCS

 2   operates the Nativity House as a 90-day temporary shelter for homeless individuals. Id.

 3   at 20–22.

 4          On June 4, 2019, the Court sua sponte dismissed Johnson’s complaint for failure

 5   to state a claim and granted Johnson leave to amend. Dkt. 7. On June 1, 2019, Johnson

 6   filed a new complaint. Dkt. 8. Johnson asserts a claim for breach of contract and

 7   diversity jurisdiction. Id. at 1. Johnson, however, fails to allege that all of the named

 8   defendants are citizens of other states, which is required for diversity jurisdiction. See 28

 9   U.S.C. § 1332(a)(1) (The federal court’s basic diversity jurisdiction extends to “all civil

10   actions where the matter in controversy exceeds . . . $75,000 . . . and is between . . .

11   [c]itizens of different States.”). In fact, it appears that the defendants are all citizens of

12   the State of Washington. Dkt. 8 at 2–3. Therefore, the Court sua sponte dismisses the

13   complaint for failure to properly allege jurisdiction.

14          The remaining question is whether the Court should grant Johnson leave to amend

15   for the second time. In the event the court finds that dismissal is warranted, the court

16   should grant the plaintiff leave to amend unless amendment would be futile. Eminence

17   Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003). Although Johnson

18   fixed some of the deficiencies in her original complaint, her amended complaint suffers

19   from other deficiencies. The Court finds that Johnson could properly assert diversity

20   jurisdiction in another amended complaint by alleging the citizenship of each defendant.

21   Therefore, the Court grants Johnson leave to amend. An amended complaint shall be

22


     ORDER - 2
 1   filed no later than August 23, 2019. Failure to file an amended complaint or otherwise

 2   respond will result in dismissal of this action without further order of the Court.

 3          IT IS SO ORDERED.

 4          Dated this 2nd day of August, 2019.

 5

 6

 7
                                                A
                                                BENJAMIN H. SETTLE
                                                United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 3
